DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, 8-10, 12, 15-17, 19, 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Yang et al., US 2012/0099543 A1 (Yang hereinafter), in view of previously cited prior art Patel at al., US 2016/0309518 A1 (Patel hereinafter), and further in view of previously cited prior art Dimou et al., US 2015/0215911 A1 (Dimou hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Yang discloses a method in a wireless device (FIG. 1 is a diagram illustrating an allocation and use of a physical channel resource in a network including a machine type communication (MTC) terminal and a general terminal according to embodiments of the present invention; see Yang, paragraph [0025]), the method comprising:
receiving a location of a time and/or frequency resource of a first Physical Random Access Channel (PRACH) from a network node (In operation 110, the base station 105 may broadcast system information (SI) that includes information about an extra physical 
receiving a location of a time and/or frequency resource of a second PRACH (and information about a physical random access channel (PRACH) of the general terminal 103; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
Regarding claim 8, Yang discloses method in a network node (see Yang, Fig. element 106), the method comprising:
broadcasting a location of a time and/or frequency resource of a first Physical Random Access Channel (PRACH) (In operation 110, the base station 105 may broadcast system information (SI) that includes information about an extra physical random access channel (xPRACH) of the MTC terminal 101; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
broadcasting a location of a time and/or frequency resource of a second PRACH (and information about a physical random access channel (PRACH) of the general terminal 103; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
Regarding claim 15, Yang discloses a wireless device (FIG. 1 is a diagram illustrating an allocation and use of a physical channel resource in a network including a machine 
processing circuitry configured to (Referring to FIG. 9, a terminal 900 using a random access resource allocation may include a receiver 910, a setting unit 920, and an attempt unit 930; see Yang, paragraph [0099]):
receive a location of a time and/or frequency resource of a first Physical Random Access Channel (PRACH) from a network node (In operation 110, the base station 105 may broadcast system information (SI) that includes information about an extra physical random access channel (xPRACH) of the MTC terminal 101; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
receive a location of a time and/or frequency resource of a second PRACH (and information about a physical random access channel (PRACH) of the general terminal 103; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
Regarding claim 22, Yang discloses a network node (see Yang, Fig. element 106) comprising:
processing circuitry configured to (Referring to FIG. 8, a base station 800 for a random access resource allocation may include a broadcasting unit 810, a receiver 820, an invalidation unit 830, a controller 840, an allocating unit 850, and an adjusting unit 860; see Yang, paragraph [0089]):

broadcast a location of a time and/or frequency resource of a second PRACH (and information about a physical random access channel (PRACH) of the general terminal 103; see Yang, paragraph [0027]. Also see paragraph [0028], “each of the xPRACH of the MTC terminal 101 and the PRACH of the general terminal 103 may have separate resource spaces”);
Yang does not explicitly disclose the following features.
Regarding claim 1, transmitting a first random access attempt via the first PRACH; and
transmitting a second random access attempt via the second PRACH;
wherein the first PRACH and the second PRACH each have an associated preamble, 
and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 2, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 3, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 5, further comprising receiving a Physical Downlink Control Channel (PDCCH) message triggering the transmitting a second random access attempt via the second PRACH.
Regarding claim 8, receiving a first random access attempt from a wireless device via the first PRACH; and
receiving a second random access attempt from the wireless device via the second PRACH;
wherein the first PRACH and the second PRACH each have an associated preamble, 
and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 9, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 10, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 12, further comprising transmitting a Physical Downlink Control Channel (PDCCH) message triggering the receiving a second random access attempt via the second PRACH.
Regarding claim 15, transmit a first random access attempt via the first PRACH; and
transmit a second random access attempt via the second PRACH;
wherein the first PRACH and the second PRACH each have an associated preamble, 
and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 16, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 17, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 19, wherein the processing circuitry is further configured to receive a Physical Downlink Control Channel (PDCCH) message triggering the transmitting a second random access attempt via the second PRACH.
Regarding claim 22, receive a first random access attempt from a wireless device via the first PRACH; and
receive a second random access attempt from the wireless device via the second PRACH;
wherein the first PRACH and the second PRACH each have an associated preamble, and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 23, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 24, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 26, wherein the processing circuitry is further configured to transmit a Physical Downlink Control Channel (PDCCH) message triggering the receiving a second random access attempt via the second PRACH.

Regarding claim 1, transmitting a first random access attempt via the first PRACH (the signaling indicates the first PRACH procedure is to be used for a first number of attempts to access the wireless communications network; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”); and
transmitting a second random access attempt via the second PRACH (and a second PRACH procedure is to be used for attempts subsequent to the first number of attempts; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”);
wherein the first PRACH and the second PRACH each have an associated preamble (At step 615 the UE 115-c may transmit (and base station 105-b may receive) a first PRACH message (PRACH MSG1), that may include a preamble and a payload, similarly as discussed above with respect to FIGS. 1-5. At step 620, the base station 
Regarding claim 5, further comprising receiving a Physical Downlink Control Channel (PDCCH) message triggering the transmitting a second random access attempt via the second PRACH (Such a PRACH procedure may be determined based on a number of factors, such as signaling from the base station 105-c, whether the access is necessary as part of a handover procedure, an elapsed time since a previous synchronization with base station 105-c, or prior failed access attempts using a different PRACH procedure; see Patel, paragraph [0080]. Also see paragraph [0061], “Low latency resources may be configured to provide various different physical channels, including uplink and downlink shared channels, uplink and downlink control channels”).
Regarding claim 8, receiving a first random access attempt from a wireless device via the first PRACH (the signaling indicates the first PRACH procedure is to be used for a first number of attempts to access the wireless communications network; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”); and
receiving a second random access attempt from the wireless device via the second PRACH (and a second PRACH procedure is to be used for attempts subsequent to the first number of attempts; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access 
wherein the first PRACH and the second PRACH each have an associated preamble (At step 615 the UE 115-c may transmit (and base station 105-b may receive) a first PRACH message (PRACH MSG1), that may include a preamble and a payload, similarly as discussed above with respect to FIGS. 1-5. At step 620, the base station 105-b may transmit (and UE 115-c may receive) a second PRACH message (PRACH MSG2); see Patel, paragraph [0078]), 
Regarding claim 12, further comprising transmitting a Physical Downlink Control Channel (PDCCH) message triggering the receiving a second random access attempt via the second PRACH (Such a PRACH procedure may be determined based on a number of factors, such as signaling from the base station 105-c, whether the access is necessary as part of a handover procedure, an elapsed time since a previous synchronization with base station 105-c, or prior failed access attempts using a different PRACH procedure; see Patel, paragraph [0080]. Also see paragraph [0061], “Low latency resources may be configured to provide various different physical channels, including uplink and downlink shared channels, uplink and downlink control channels”).
Regarding claim 15, transmit a first random access attempt via the first PRACH (the signaling indicates the first PRACH procedure is to be used for a first number of attempts to access the wireless communications network; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through 
transmit a second random access attempt via the second PRACH (and a second PRACH procedure is to be used for attempts subsequent to the first number of attempts; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”);
wherein the first PRACH and the second PRACH each have an associated preamble (At step 615 the UE 115-c may transmit (and base station 105-b may receive) a first PRACH message (PRACH MSG1), that may include a preamble and a payload, similarly as discussed above with respect to FIGS. 1-5. At step 620, the base station 105-b may transmit (and UE 115-c may receive) a second PRACH message (PRACH MSG2); see Patel, paragraph [0078]), 
Regarding claim 19, wherein the processing circuitry is further configured to receive a Physical Downlink Control Channel (PDCCH) message triggering the transmitting a second random access attempt via the second PRACH (Such a PRACH procedure may be determined based on a number of factors, such as signaling from the base station 105-c, whether the access is necessary as part of a handover procedure, an elapsed time since a previous synchronization with base station 105-c, or prior failed access 
Regarding claim 22, receive a first random access attempt from a wireless device via the first PRACH (the signaling indicates the first PRACH procedure is to be used for a first number of attempts to access the wireless communications network; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”); and
receive a second random access attempt from the wireless device via the second PRACH (and a second PRACH procedure is to be used for attempts subsequent to the first number of attempts; see Patel, paragraph [0022]. Also see paragraph [0006], “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request”);
wherein the first PRACH and the second PRACH each have an associated preamble (At step 615 the UE 115-c may transmit (and base station 105-b may receive) a first PRACH message (PRACH MSG1), that may include a preamble and a payload, 
Regarding claim 26, wherein the processing circuitry is further configured to transmit a Physical Downlink Control Channel (PDCCH) message triggering the receiving a second random access attempt via the second PRACH (Such a PRACH procedure may be determined based on a number of factors, such as signaling from the base station 105-c, whether the access is necessary as part of a handover procedure, an elapsed time since a previous synchronization with base station 105-c, or prior failed access attempts using a different PRACH procedure; see Patel, paragraph [0080]. Also see paragraph [0061], “Low latency resources may be configured to provide various different physical channels, including uplink and downlink shared channels, uplink and downlink control channels”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Patel regarding exchanging data related to multiple available random access procedure for network access into the method related to random access resource allocation of Yang. The motivation to do so is to efficiently use the resources provided for random access in a wireless network (see Patel, abstract and paragraph [0006]).
Yang and Patel do not explicitly disclose the following features.
Regarding claim 1, and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 2, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 3, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 8, and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 9, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 10, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 15, and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 16, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 17, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).
Regarding claim 22, and wherein the second PRACH preamble has a different length than the first PRACH preamble.
Regarding claim 23, wherein the second PRACH preamble is shorter than the first PRACH preamble.
Regarding claim 24, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH).

Regarding claim 1, and wherein the second PRACH preamble has a different length than the first PRACH preamble (The selection may be based on the determined coverage enhancement category for the UE 102, and may include selecting the PRACH preamble from a set of candidate PRACH preambles. Such a set may include candidate PRACH preambles of different lengths in terms of the number of sub-frames spanned, number of OFDM symbol periods spanned or other appropriate time period unit; see Dimou, paragraph [0049]).
Regarding claim 2, wherein the second PRACH preamble is shorter than the first PRACH preamble (if multiple PRACH preambles of various lengths are available to the UE 102 for the reconnection procedure, the longer PRACH preambles may enable the UE 102 to reconnect to the network more quickly or reliably. However, the trade-off of this choice involves the amount of resources (resource elements in the OFDM time frequency resource grid, for instance) consumed or used for the transmission of the longer PRACH preambles in comparison to the resources required for a transmission of a shorter PRACH preamble; see Dimou, paragraph [0031]).
Regarding claim 3, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH) (The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel, among other things; see Dimou, paragraph [0023]).
Regarding claim 8, and wherein the second PRACH preamble has a different length than the first PRACH preamble (The selection may be based on the determined coverage enhancement category for the UE 102, and may include selecting the PRACH preamble from a set of candidate PRACH preambles. Such a set may include candidate PRACH preambles of different lengths in terms of the number of sub-frames spanned, number of OFDM symbol periods spanned or other appropriate time period unit; see Dimou, paragraph [0049]).
Regarding claim 9, wherein the second PRACH preamble is shorter than the first PRACH preamble (if multiple PRACH preambles of various lengths are available to the UE 102 for the reconnection procedure, the longer PRACH preambles may enable the UE 102 to reconnect to the network more quickly or reliably. However, the trade-off of this choice involves the amount of resources (resource elements in the OFDM time frequency resource grid, for instance) consumed or used for the transmission of the longer PRACH preambles in comparison to the resources required for a transmission of a shorter PRACH preamble; see Dimou, paragraph [0031]).
Regarding claim 10, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH) (The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel, among other things; see Dimou, paragraph [0023]).
Regarding claim 15, and wherein the second PRACH preamble has a different length than the first PRACH preamble (The selection may be based on the determined coverage enhancement category for the UE 102, and may include selecting the PRACH 
Regarding claim 16, wherein the second PRACH preamble is shorter than the first PRACH preamble (if multiple PRACH preambles of various lengths are available to the UE 102 for the reconnection procedure, the longer PRACH preambles may enable the UE 102 to reconnect to the network more quickly or reliably. However, the trade-off of this choice involves the amount of resources (resource elements in the OFDM time frequency resource grid, for instance) consumed or used for the transmission of the longer PRACH preambles in comparison to the resources required for a transmission of a shorter PRACH preamble; see Dimou, paragraph [0031]).
Regarding claim 17, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH) (The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel, among other things; see Dimou, paragraph [0023]).
Regarding claim 22, and wherein the second PRACH preamble has a different length than the first PRACH preamble (The selection may be based on the determined coverage enhancement category for the UE 102, and may include selecting the PRACH preamble from a set of candidate PRACH preambles. Such a set may include candidate PRACH preambles of different lengths in terms of the number of sub-frames spanned, 
Regarding claim 23, wherein the second PRACH preamble is shorter than the first PRACH preamble (if multiple PRACH preambles of various lengths are available to the UE 102 for the reconnection procedure, the longer PRACH preambles may enable the UE 102 to reconnect to the network more quickly or reliably. However, the trade-off of this choice involves the amount of resources (resource elements in the OFDM time frequency resource grid, for instance) consumed or used for the transmission of the longer PRACH preambles in comparison to the resources required for a transmission of a shorter PRACH preamble; see Dimou, paragraph [0031]).
Regarding claim 24, wherein the location of the time and/or frequency resource of the second PRACH is further restricted by a Physical Downlink Control Channel (PDCCH) (The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel, among other things; see Dimou, paragraph [0023]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dimou regarding operating a user equipment in accordance with a physical random access channel (PRACH) into the method related to random access resource allocation of Yang and Patel. The motivation to do so is to enable the device to efficiently reconnect to the network in case of loss of coverage (see Dimou, abstract and paragraph [0004]).

Claims 4, 11, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Yang et al., US 2012/0099543 A1 (Yang hereinafter), in view of previously cited prior art Patel at al., US 2016/0309518 A1 (Patel hereinafter), and further in view of previously cited prior art Dimou et al., US 2015/0215911 A1 (Dimou hereinafter), as applied to the claims above and further in view of previously cited prior art Han et al. US 2015/0078264 A1 (Han hereinafter).
Here is how the references teach the claims.
Regarding claim 4, 11, 18 and 25, Yang, Patel and Dimou disclose the method of claim 1, the method of claim 8, the wireless device of claim 15 and the network node of claim 22. Yang, Patel and Dimou do not explicitly disclose the following features.
Regarding claim 4, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access.
Regarding claim 11, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access.
Regarding claim 18, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access.
Regarding claim 25, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access.
In the same field of endeavor (e.g., communication system) Han discloses a method related to random access procedure between wireless transmit/receive unit (WTRU) and access node that comprises the following features.
Regarding claim 4, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access 
Regarding claim 11, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access (Correspondingly, an access node may be adapted to receive random access preambles according to both PRACH opportunities 205, 210. The plurality of PRACH opportunities 205, 210 may be used in both contention-based and contention-free random access procedures; see Han, paragraph [0033]).
Regarding claim 18, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access (Correspondingly, an access node may be adapted to receive random access preambles according to both PRACH opportunities 205, 210. The plurality of PRACH opportunities 205, 210 may be used in both contention-based and contention-free random access procedures; see Han, paragraph [0033]).
Regarding claim 25, wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access (Correspondingly, an access node may be adapted to receive random access preambles according to both PRACH opportunities 205, 210. The plurality of PRACH opportunities 205, 210 may be used in both contention-based and contention-free random access procedures; see Han, paragraph [0033]).
.

Claims 6, 13, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Yang et al., US 2012/0099543 A1 (Yang hereinafter), in view of previously cited prior art Patel at al., US 2016/0309518 A1 (Patel hereinafter), and further in view of previously cited prior art Dimou et al., US 2015/0215911 A1 (Dimou hereinafter), as applied to the claims above and further in view of Chen at al., US 2013/0064165 A1 (Chen hereinafter).
Here is how the references teach the claims.
Regarding claim 6, 13, 20 and 27, Yang, Patel and Dimou disclose the method of claim 1, the method of claim 8, the wireless device of claim 15 and the network node of claim 22. Yang, Patel and Dimou do not explicitly disclose the following features.
Regarding claim 6, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH. 
Regarding claim 13, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH.
Regarding claim 20, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH.
Regarding claim 27, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH.
In the same field of endeavor (e.g., communication system) Chen discloses a method for supporting contention-based or contention-free random access procedures that comprises the following features.  
Regarding claim 6, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH (random access procedure 400-a shows an example where a VE-specific search space may be utilized to send PDCCH for the RAR grant. Procedure 400-a shows PDCCH transmitted from eNB 105-i in UESS 410-a as DCI format 1A (message 0) to user equipment 115-i. User equipment 115-i may make a random access attempt by sending a random access preamble as PRACH (message 1) to eNB 105-i; see Chen, paragraph [0122]. Also see paragraph [0090], “With a contention-free procedure, for example, base station 105-a may transmits a physical downlink control channel (PDCCH) order indicating a random access preamble and physical random access 
Regarding claim 13, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH (random access procedure 400-a shows an example where a VE-specific search space may be utilized to send PDCCH for the RAR grant. Procedure 400-a shows PDCCH transmitted from eNB 105-i in UESS 410-a as DCI format 1A (message 0) to user equipment 115-i. User equipment 115-i may make a random access attempt by sending a random access preamble as PRACH (message 1) to eNB 105-i; see Chen, paragraph [0122]. Also see paragraph [0090], “With a contention-free procedure, for example, base station 105-a may transmits a physical downlink control channel (PDCCH) order indicating a random access preamble and physical random access channel (PRACH) resource for the UE 115-a to send signaling and data on a physical uplink shared channel (PUSCH)”).
Regarding claim 20, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH (random access procedure 400-a shows an example where a VE-specific search space may be utilized to send PDCCH for the RAR grant. Procedure 400-a shows PDCCH transmitted from eNB 105-i in UESS 410-a as DCI format 1A (message 0) to user equipment 115-i. User equipment 115-i may make a random access attempt by sending a random access preamble as PRACH (message 1) to eNB 105-i; see Chen, paragraph [0122]. Also see paragraph [0090], “With a contention-free procedure, for example, base station 105-a may transmits a physical downlink control channel 
Regarding claim 27, wherein downlink control information indicates the preamble to be used by the wireless device when sending random access attempts via the second PRACH (random access procedure 400-a shows an example where a VE-specific search space may be utilized to send PDCCH for the RAR grant. Procedure 400-a shows PDCCH transmitted from eNB 105-i in UESS 410-a as DCI format 1A (message 0) to user equipment 115-i. User equipment 115-i may make a random access attempt by sending a random access preamble as PRACH (message 1) to eNB 105-i; see Chen, paragraph [0122]. Also see paragraph [0090], “With a contention-free procedure, for example, base station 105-a may transmits a physical downlink control channel (PDCCH) order indicating a random access preamble and physical random access channel (PRACH) resource for the UE 115-a to send signaling and data on a physical uplink shared channel (PUSCH)”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chen regarding contention-based or contention-free random access procedures into the method related to random access resource allocation of Yang, Patel and Dimou. The motivation to do so is to allow UE to select a random access preamble and PRACH resource (see Chen, paragraph [0090]).

Claims 7, 14, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Yang et al., US 2012/0099543 A1 (Yang hereinafter), in view of previously cited prior art Patel at al., US 2016/0309518 A1 (Patel hereinafter), and further in view of previously cited prior art Dimou et al., US 2015/0215911 A1 (Dimou hereinafter), as applied to the claims above and further in view of previously cited prior art Li et al., US 2015/0305014 A1 (Li hereinafter).
Here is how the references teach the claims.
Regarding claim 7, 14, 21 and 28, Yang, Patel and Dimou disclose the method of claim 1, the method of claim 8, the wireless device of claim 15 and the network node of claim 22. Yang, Patel and Dimou do not explicitly disclose the following features.
Regarding claim 7, further comprising receiving downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH.
Regarding claim 14, further comprising transmitting downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH.
Regarding claim 21, wherein the processing circuitry is further configured to receive downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH.
Regarding claim 28, wherein the processing circuitry is further configured to transmit downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH.

Regarding claim 7, further comprising receiving downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH (a receiving unit 1106 configured to receive configuration signaling transmitted by the eNB, the configuration signaling including time frequency position information of the multiple PRACH resources configured by the eNB for the UE, hopping manners of the PRACH resources and the number of the transmitted preambles; see Li, paragraph [0134]. Also see paragraph [0067], “in a process of initiating random access by the UE, if configuration of the above multiple PRACH resources is transmitted via configuration signaling, the UE will receive the configuration signaling”).
Regarding claim 14, further comprising transmitting downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH (a receiving unit 1106 configured to receive configuration signaling transmitted by the eNB, the configuration signaling including time frequency position information of the multiple PRACH resources configured by the eNB for the UE, hopping manners of the PRACH resources and the number of the transmitted preambles; see Li, paragraph [0134]. Also see paragraph [0067], “in a process of initiating random access by the UE, if configuration of the above multiple PRACH resources is transmitted via configuration signaling, the UE will receive the configuration signaling”).
Regarding claim 21, wherein the processing circuitry is further configured to receive downlink control information indicating the location of the second PRACH and indicating 
Regarding claim 28, wherein the processing circuitry is further configured to transmit downlink control information indicating the location of the second PRACH and indicating that the wireless device is to override the first PRACH (a receiving unit 1106 configured to receive configuration signaling transmitted by the eNB, the configuration signaling including time frequency position information of the multiple PRACH resources configured by the eNB for the UE, hopping manners of the PRACH resources and the number of the transmitted preambles; see Li, paragraph [0134]. Also see paragraph [0067], “in a process of initiating random access by the UE, if configuration of the above multiple PRACH resources is transmitted via configuration signaling, the UE will receive the configuration signaling”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding random access into the method related to random access resource allocation of Yang, Patel and Dimou. The motivation to do so is to improve the coverage performance of uplink and downlink channel (see Li, abstract).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/30/2021. Claims 1-28 are currently pending.

Response to Arguments
Applicant’s argument, filed on 08/30/2021, with respect to the claims 1-28 have been fully considered and they are found not to be persuasive. 
Regarding claims 1, on page 7 last paragraph of remarks applicant argues that “Applicant respectfully submits that the proposed combination of references has not been shown to disclose or suggest at least the "transmitting" limitations of independent claim 1 underscored above. The Office Action alleges that these limitations are disclosed by Patel. Office Action, p. 9. The cited portion discusses that a "first
PRACH procedure is to be used for a first number of attempts to access the wireless communications network, and a second PRACH procedure is to be used for attempts subsequent to the first number of attempts." Patel,¶ 0022”. Examiner respectfully disagrees. As noted in the office action Patel clearly disclose signalling (i.e., transmitting) (emphasis added) indicates the first PRACH procedure to be used for first number of attempts to access wireless communication network. 
On page 7 last and page 8 first paragraph of remarks applicant argues that “However, the different "PRACH procedures" of Patel are primarily described in terms of the number of associated messages or attempts. See id. The cited portions do not disclose that these procedures take place using different Physical Random Access Channels”. transmitting a first random access attempt via the first PRACH; and transmitting a second random access attempt via the second PRACH” there is no indication that 1st and 2nd PRACH are different. Patel clearly discloses signaling 1st random access attempts first PRACH procedure and second random access uses a second PRACH procedure. Furthermore, Patel explicitly discloses that “wireless devices may gain system access through transmission of a request for access via a dedicated set of resources, or dedicated channel, provided to receive such requests. For example, a wireless communication system may be configured with a physical random access channel (PRACH) that a UE may use to transmit a random access request” (see Patel, paragraph [0006]). 
On page 8 first paragraph of remarks applicant argues that “Applicant submits that the cited portions fail to disclose or suggest "transmitting a first random access attempt via the first PRACH; and transmitting the second random access attempt via the second PRACH," as claimed. Neither Yang nor Dimou are shown to cure these deficiencies”. This argument is not persuasive for the reasons as explained above.
On page 8 second paragraph of remarks applicant argues that “Furthermore, Applicant submits that the proposed combination fails to disclose or suggest the limitation regarding PRACH preambles underscored above. The Office Action alleges that Patel discloses "wherein the first PRACH and the second PRACH each have an associated preamble," but concedes that it fails to disclose one PRACH preamble having a different length than the other PRACH preamble. Office Action, pp. 9-16. Dimou is introduced to allegedly cure this deficiency. Id. However, the cited portion merely discloses that a device selects a single PRACH preamble from a set of candidate PRACH preambles, and that "set may include candidate PRACH preambles of different lengths." Dimou, ¶ 0049. This merely discusses the existence of preambles of different length. This fails to disclose or suggest a single wireless device that transmits via first and second PRACHs, where the one PRACH preamble has a different length than the other PRACH preamble, as claimed. Yang is not shown to cure these deficiencies”. This argument is not persuasive. The argued portion of the claim merely recites “wherein the first PRACH and the second PRACH each have an associated preamble, and wherein the second PRACH preamble has a different length than the first PRACH preamble”. As discussed above and in the office action Patel discloses transmitting first and second random access attempts using first and second PRACH (see Patel, paragraph [0006] and [0022]) where the first and second PRACH messages includes preambles along with the payload. However, Patel does not explicitly disclose the second PRACH preamble has a different length than the first PRACH. As discussed in the office action above Dimou clearly discloses selecting a set of candidate PRACH preambles (i.e., first and second PRACH preambles) where the PRACH preambles are of different lengths (see Dimou, paragraph [0049]). Thus, combination of Yang, Patel and Dimou, clearly discloses the argued features of the claim.
On page 8 third paragraph of remarks applicant argues that “For at least these reasons, Applicant respectfully submits that the proposed combination of references has not been shown to disclose or suggest each and every limitation of independent claim 1. For substantially similar reasons, Applicant submits that the proposed combination has not been shown to disclose or suggest each and every limitation of independent claims 8, 15, or 22. Therefore, Applicant respectfully requests reconsideration and allowance of independent claims 1, 8, 15, and 22, as well as all of their respective dependent claims”. This argument is not persuasive. Claim 1 stands rejected for the reasons as explained above. Claims 8, 15 and 22, reciting the similar features as claim 1 stands rejected for similar reasoning. 
Regarding claims 4, 11, 18 and 25, on page 8 last and page 9 first paragraph of remarks applicant argues that “Claims 4, 11, 18, and 25 stand rejected under 35 U.S.C. § 103 as being unpatentable over Yang, Patel, and Dimou as applied to the claims above and further in view of U.S. Pat. Pub. No. 2015/0078264 A1 ("Han"). As indicated above, Applicant submits that the proposed Yang-Patel-Dimou combination has not been shown to disclose or suggest each and every limitation of the rejected independent claims. Han fails to cure these deficiencies. Therefore, Applicant submits that dependent claims 4, 11, 18, and 25 are allowable for at least the same reasons as independent claims 1, 8, 15, and 22”. This argument is not persuasive since the independent claims 1, 8, 15 and 22 stand rejected for the reason as explained above.
On page 9 second paragraph of remarks applicant further argues that “Furthermore, Applicant submits that the dependent claims recite additional patentable distinctions over the cited references. Claim 4 recites "wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access." The Office Action concedes that the proposed Yang-Patel-Dimou combination fails to disclose or suggest this limitation. Han is introduced to allegedly disclose the limitation, but Applicant submits that it is also deficient. The cited portion merely discloses that a plurality of PRACH opportunities may be used in both contention-based and contention-free random access procedures. Han, ¶ 0033. The mere fact that random access procedures may be contention-based or contention-free is insufficient to disclose or suggest the specific claim limitations, especially in the context of the claims. Specifically, there is no disclosure or suggestion that the first PRACH-which is used for a first random access attempt and has an associated preamble-would correspond to contention-based access, while the second PRACH-which is used for a second random access attempt and has an associated preamble with a different length than the first PRACH preamble-would correspond to contention-free access”. This argument is not persuasive. The claim merely recites “wherein the first PRACH corresponds to contention-based access and wherein the second PRACH corresponds to contention-free access” As noted in the office action above Hans plurality of PRACH opportunities (i.e., first and second PRACH) may be used in both contention-based and contention-free random access procedures (i.e., either one of the plurality of PRACH opportunity can be used in contention based and contention-free random accesses) (see Han, paragraph [0033]).
On page 9 second paragraph of remarks applicant further argues that “Thus, Applicant submits that Han has not been shown to disclose or suggest every limitation of dependent claim 4. Neither Patel, Yang, nor Dimou have been shown to cure these deficiencies. For at least these reasons, Applicant respectfully submits that dependent claim 4 is patentably distinguishable from the proposed combination of references. For substantially similar reasons, Applicant submits that dependent claims 11, 18, and 25 are similarly distinguishable. Accordingly, Applicant requests reconsideration and allowance”. This argument is not persuasive for the reasons as explained above.
Regarding claims 6, 13, 20 and 27, on page 9 last and page 10 first paragraph of remarks applicant argues that “Claims 6, 13, 20 and 27 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Patel and Dimou as applied to the claims above and further in view of Chen et al., US 2013/0064165 A 1 (" Chen" hereinafter). Applicant respectfully traverses these rejections. As indicated above, Applicant submits that the proposed Yang-Patel-Dimou combination has not been shown to disclose or suggest each and every limitation of the rejected independent claims. Chen fails to cure these deficiencies. Therefore, Applicant submits that dependent claims 6, 13, 20, and 27 are allowable for at least the same reasons as independent claims 1, 8, 15, and 22”. This argument is found to be persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Chen discloses the features of claims 6, 13, 20 and 27 as noted in the office action above. Moreover, claims 6, 13, 20 and 27 are not allowable based on their dependency upon independent claims 1, 8, 15 and 22 since the independent claims stand rejected for the reasons as explained above.
Regarding claims 7, 14, 21 and 28, on page 10 second paragraph of remarks applicant argues that “Claims 7, 14, 21 and 28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Patel and Dimou as applied to the claims above and further in view of previously cited prior art Li et al., US 2015/0305014 A 1 ("Li'' hereinafter). Applicant respectfully traverses these rejections. As indicated above, Applicant submits that the proposed Yang-Patel-Dimou combination has not been shown to disclose or suggest each and every limitation of the rejected independent claims. Li fails to cure these deficiencies. Therefore, Applicant submits that dependent claims 7, 14, 21, and 28 are allowable for at least the same reasons as independent claims 1, 8, 15, and 22”. This argument is found to be persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Chen discloses the features of claims 6, 13, 20 and 27 as noted in the office action above. Moreover, claims 6, 13, 20 and 27 are not allowable based on their dependency upon independent claims 1, 8, 15 and 22 since the independent claims stand rejected for the reasons as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/25/2021